Citation Nr: 1303073	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007, with additional service in the Marine Corps Reserve.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required. 

The RO certified the claim to the Board in July 2012.  Over three years have elapsed since the Veteran was last afforded a VA examination in February 2009, and the Veteran asserts that the symptomatology associated with his service-connected lumbar spine disability has worsened since then.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran must be afforded a VA examination for the purpose of ascertaining the current severity of his service-connected lumbar degenerative disc disease.

In July 2008, the Veteran reported that he receives treatment for his service-connected lumbar spine disability at the VA Medical Center (VAMC) in Detroit, Michigan; however, the notes from that facility are sparse and primarily address only his service-connected psychiatric disorder.  Upon remand, a search must be undertaken for any outstanding VA treatment records.

A February 2009 clinical note reflects that the Veteran was still serving in the Marine Corps Reserve, and that his scheduled commitment was to end in 2012.  All outstanding service treatment records must be obtained upon remand.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and any other appropriate source, and request all service treatment records with respect to the Veteran's service with the Marine Corps Reserves since May 2007.  If these records cannot be obtained after all reasonable efforts have been made, issue a formal finding as to the unavailability of the records, notify the Veteran, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Detroit VAMC and request that all records of the Veteran's treatment for a lumbar spine disability since May 2007 be provided.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected lumbar degenerative disc disease. The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the Veteran's service-connected lumbar degenerative disc disease and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


